Dismissed and Memorandum Opinion filed July 29, 2004








Dismissed and Memorandum Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00636-CV
____________
 
JAIME CORNEJO
AND PATRICIA CORNEJO, Appellants
 
V.
 
WELLS FARGO
BANK TEXAS, Appellee
 

 
On Appeal from the
295th District Court
Harris County, Texas
Trial Court Cause No. 03‑45789
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted restricted appeal from an order to
proceed with a foreclosure sale of appellants= home due to a defaulted home equity
loan.  The order, signed April 19, 2004,
was entered under Texas Rule of Civil Procedure 736 concerning the expedited
foreclosure of a lien for a home equity loan or a reverse mortgage.  The only issue to be determined under Rule
736 is the right of the applicant to obtain an order to proceed with
foreclosure.  Tex. R. Civ. P. 736(7). 
AThe granting or denial of the
application is not an appealable order.@ 
Tex. R. Civ. P. 736(8).




On July 9, 2004, appellee filed a motion to dismiss for want
of subject matter jurisdiction. 
Appellants filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed July 29, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.